Exhibit 10.47

 

Execution Copy

 

SECURITIES PLEDGE AGREEMENT

 

THIS SECURITIES PLEDGE AGREEMENT (this “Pledge Agreement”) is made and entered
into as of this 23rd day of December, 2004 by BEARINGPOINT, INC., a Delaware
corporation (the “Borrower” and a “Pledgor”), EACH OF THE UNDERSIGNED DOMESTIC
SUBSIDIARIES OF THE BORROWER AND EACH OTHER PERSON WHO SHALL BECOME A PARTY
HERETO BY EXECUTION OF A PLEDGE JOINDER AGREEMENT (each a “Pledgor” and,
collectively with the Borrower, the “Pledgors”) and BANK OF AMERICA, N.A., a
national banking association, as administrative agent (in such capacity, the
“Administrative Agent”) for each of the Lenders now or hereafter party to the
Credit Agreement defined below, collectively with the Administrative Agent and
certain other Persons parties to Related Credit Arrangements as more
particularly described in Section 17 hereof, the “Secured Parties”). All
capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Credit Agreement. For purposes of
this Pledge Agreement: (i) “Related Swap Contracts” means all Swap Contracts
which are entered into or maintained by any Loan Party with a Lender or
Affiliate of a Lender in connection with Indebtedness of the Borrower arising
under the Loan Documents and which are not prohibited by the express terms of
the Loan Documents; (ii) “Related Treasury Management Arrangements” means all
arrangements for the delivery of treasury management services to or for the
benefit of any Loan Party which are entered into or maintained with a Lender or
Affiliate of a Lender and which are not prohibited by the express terms of the
Loan Documents; and (iii) “Related Credit Arrangements” means, collectively,
Related Swap Contracts and Related Treasury Management Arrangements.

 

W I T N E S S E T H:

 

WHEREAS, the Secured Parties have agreed to provide to the Borrower a revolving
credit facility with a letter of credit and swing line sublimit pursuant to the
Credit Agreement dated as of December 17, 2004 among the Borrower, the
Administrative Agent and the Lenders (as from time to time amended, revised,
modified, supplemented, or amended and restated, the “Credit Agreement”); and

 

WHEREAS, each Subsidiary of the Borrower will materially benefit from the Loans
and other credit facilities made or to be made available under the Credit
Agreement, and in connection therewith and pursuant to the terms of the Credit
Agreement each Subsidiary is a party (as signatory or by joinder) to a Guaranty
pursuant to which it has guaranteed the full and prompt payment and performance
of the Obligations and is required to execute and deliver this Pledge Agreement;
and

 

WHEREAS, the Secured Parties are unwilling to make available or maintain the
credit facilities under the Credit Agreement unless the Pledgors enter into this
Pledge Agreement; and

 

WHEREAS, each of (a) the Borrower, as collateral security for the payment and
performance of the Obligations and the obligations and liabilities of any Loan
Party now existing or hereafter arising under Related Credit Arrangements, and
(b) each other Pledgor, as collateral security for the payment and performance
of its Guarantor’s Obligations (as defined in the



--------------------------------------------------------------------------------

Guaranty to which it is a party), and the payment and performance of its
obligations and liabilities (whether now existing or hereafter arising)
hereunder or under any of the other Loan Documents to which it is now or
hereafter becomes a party (such obligations and liabilities of the Pledgors
described in clauses (a)and (b) being referred to as “Secured Obligations”), is
willing to pledge and grant to the Administrative Agent for the benefit of the
Secured Parties a security interest in (i) with respect to Direct Foreign
Subsidiaries, 65% of the Voting Securities (or if any Pledgor shall own less
than 65%, then all of the Voting Securities owned by such Pledgor), and 100% of
all other Subsidiary Securities, of each Direct Foreign Subsidiary, and (ii)
with respect to Domestic Subsidiaries, all of the Subsidiary Securities of each
Domestic Subsidiary, in each case, whether now existing or hereafter created or
acquired (collectively, the “Pledged Interests”), and certain related property,
including without limitation the Pledged Interests more particularly described
on Schedule I hereto (such Subsidiaries, together with all other Subsidiaries
whose Subsidiary Securities may be required to be subject to this Pledge
Agreement from time to time, are hereinafter referred to collectively as the
“Pledged Subsidiaries”); provided, that no Pledgor shall be required to pledge,
and the definition of “Pledged Interests” shall not include, more than 65% of
the outstanding capital stock of, or other equity interests in, (x) any Foreign
Subsidiary, (y) any other Subsidiary if more than 65% of the assets of such
other Subsidiary are securities of foreign Persons (such determination to be
made on the basis of fair market value) or (z) any capital stock or other equity
interests of a Foreign Subsidiary which is owned by a Foreign Subsidiary; and

 

WHEREAS, the Secured Parties are unwilling to enter into the Loan Documents
unless each Pledgor enters into this Pledge Agreement;

 

NOW, THEREFORE, in order to induce the Secured Parties to enter into the Loan
Documents and to make or maintain the credit facilities provided for therein
available to or for the account of the Borrower, and in consideration of the
premises and the mutual covenants contained herein, the parties hereto agree as
follows:

 

1. Pledge of Pledged Interests; Other Collateral.

 

(a) As collateral security for the payment and performance by each Pledgor of
its now or hereafter existing Secured Obligations, each Pledgor hereby grants,
pledges and collaterally assigns to the Administrative Agent for the benefit of
the Secured Parties a first priority security interest in all of the following
items of property in which it now has or may at any time hereafter acquire an
interest or the power to transfer rights therein, and wheresoever located:

 

(i) the Pledged Interests; and

 

(ii) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into any Pledged Interest; and

 

2



--------------------------------------------------------------------------------

(iii) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing; and

 

(iv) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

 

(v) all proceeds of any of the foregoing.

 

All such Pledged Interests, certificates, instruments, cash, securities,
interests, dividends, rights and other property referred to in clauses (i)
through (v) of this Section 1 are herein collectively referred to as the
“Collateral”.

 

(b) Each Pledgor agrees to deliver all certificates, instruments or other
documents representing any Collateral to the Administrative Agent at the
Administrative Agent’s Office for its custody at all times until termination of
this Pledge Agreement, together with such instruments of assignment and transfer
as requested by the Administrative Agent.

 

(c) Each Pledgor agrees to execute and deliver, or cause to be executed and
delivered by other Persons, at Pledgor’s expense, all share certificates,
documents, instruments, agreements, financing statements (and amendments thereto
and continuations thereof), assignments, control agreements, or other writings
as the Administrative Agent may request from time to time to carry out the terms
of this Pledge Agreement or to protect or enforce the Administrative Agent’s
Lien and security interest in the Collateral hereunder granted to the
Administrative Agent for the benefit of the Secured Parties and further agrees
to do and cause to be done upon the Administrative Agent’s request, at Pledgor’s
expense, all things determined by the Administrative Agent to be necessary or
advisable to perfect and keep in full force and effect the Lien in the
Collateral hereunder granted to the Administrative Agent for the benefit of the
Secured Parties, including the prompt payment of all out-of-pocket fees and
expenses incurred in connection with any filings made to perfect or continue the
Lien and security interest in the Collateral hereunder granted in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

(d) All filing fees, advances, charges, costs and expenses, including, to the
extent payable pursuant to Section 10.04 of the Credit Agreement, reasonable
fees, charges and disbursements of counsel for the Secured Parties (“Attorney
Costs”), incurred or paid by the Administrative Agent or any Lender in
exercising any right, power or remedy conferred by this Pledge Agreement, or in
the enforcement thereof, shall become a part of the Secured Obligations secured
hereunder and shall be paid to the Administrative Agent for the benefit of the
Secured Parties by the Pledgor in respect of which the same was incurred
immediately upon written demand therefor, and any amounts not so paid on demand
(in addition to other rights and remedies resulting from such nonpayment), upon
the request of the Required Lenders pursuant to Section

 

3



--------------------------------------------------------------------------------

2.09(b)(ii) of the Credit Agreement, shall bear interest from the date of demand
until paid in full at the Default Rate.

 

(e) Each Pledgor agrees to register and cause to be registered the interest of
the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral on its own books and records and the registration books of each of
the Pledged Subsidiaries.

 

2. Status of Pledged Interests. Each Pledgor hereby represents, warrants and
covenants to the Administrative Agent for the benefit of the Secured Parties,
with respect to itself and the Collateral as to which it has or acquires any
interest, that:

 

(a) All of the Pledged Interests are, as of the date of execution of this Pledge
Agreement or Pledge Joinder Agreement by each Pledgor pledging such Pledged
Interests (such date as applicable with respect to each Pledgor, its “Applicable
Date”), and shall at all times thereafter be validly issued and outstanding,
fully paid and non-assessable and constitute (i) with respect to Direct Foreign
Subsidiaries, 65% of the Voting Securities (or if any Pledgor shall own less
than 65%, then all of the Voting Securities owned by such Pledgor), and 100% of
all other Subsidiary Securities, of each Direct Foreign Subsidiary, and (ii)
with respect to Domestic Subsidiaries, all of the Subsidiary Securities of all
other Domestic Subsidiaries constituting Pledged Subsidiaries, and are
accurately described on Schedule I.

 

(b) The Pledgor is as at its Applicable Date and shall at all times thereafter
(subject to Dispositions permitted under the Credit Agreement) be the sole
registered and record and beneficial owner of the Pledged Interests, free and
clear of all Liens (other than Liens permitted by the Credit Agreement),
charges, equities, options, hypothecations, encumbrances and restrictions on
pledge or transfer, including transfer of voting rights (other than the pledge
hereunder and applicable restrictions pursuant to federal and state and
applicable foreign securities laws). Without limiting the foregoing, the Pledged
Interests are not and will not be subject to any voting trust, shareholders
agreement, right of first refusal, voting proxy, power of attorney or other
similar arrangement (other than the rights hereunder in favor of the
Administrative Agent).

 

(c) At no time shall any Pledged Interests (i) be held or maintained in the form
of a security entitlement or credited to any securities account and (ii) which
constitute a “security” (or as to which the related Pledged Subsidiary has
elected to have treated as a “security”) under Article 8 of the Uniform
Commercial Code of the State of Delaware or of any other jurisdiction whose laws
may govern (the “UCC”) be maintained in the form of uncertificated securities.
With respect to Pledged Interests that are “securities” under the UCC, or as to
which the issuer has elected at any time to have such interests treated as
“securities” under the UCC, such Pledged Interests are, and shall at all times
be, represented by the share certificates listed on Schedule I hereto, which
share certificates, with stock powers duly executed in blank by the Pledgor,
have been delivered to the Administrative Agent or are being delivered to the
Administrative Agent simultaneously herewith or, in the case of Additional
Interests as defined in Section 21, shall be delivered pursuant to Section 21.
In addition, with respect to all Pledged Interests, including Pledged Interests
that are not “securities” under the UCC and as to

 

4



--------------------------------------------------------------------------------

which the applicable Pledged Subsidiary has not elected to have such interests
treated as “securities” under the UCC, the Pledgor has at its Applicable Date
delivered to the Administrative Agent (or has previously delivered to the
Administrative Agent or, in case of Additional Interests shall deliver pursuant
to Section 21) Uniform Commercial Code financing statements (or appropriate
amendments thereto) duly authorized by the Pledgor and naming the Administrative
Agent for the benefit of the Secured Parties as “secured party,” in form,
substance and number sufficient in the reasonable opinion of the Administrative
Agent to be filed in all UCC filing offices and in all jurisdictions in which
filing is necessary or advisable to perfect in favor of the Administrative Agent
for the benefit of the Secured Parties the Lien on such Pledged Interests,
together with all required filing fees. Without limiting the foregoing
provisions of this Section 2(c), with respect to any Pledged Interests issued by
any Direct Foreign Subsidiary, Pledgor shall deliver or cause to be delivered,
(i) in addition to or in substitution for all or any of the foregoing items, as
the Administrative Agent may elect, such other instruments, certificates,
agreements, notices, filings, and other documents, and take or cause to be taken
such other action, as the Administrative Agent may determine to be necessary or
advisable under the laws of the jurisdiction of formation of such Direct Foreign
Subsidiary, to grant, perfect and protect as a first priority lien in such
Collateral in favor of the Administrative Agent for the benefit of the Secured
Parties, and (ii) an opinion of counsel acceptable in form and substance to the
Administrative Agent issued by a law firm reasonably acceptable to the
Administrative Agent licensed to practice law in such foreign jurisdiction, with
respect to the creation and perfection of the Lien on such Collateral.

 

(d) It has all requisite corporate power, legal right and lawful authority to
execute this Pledge Agreement (and any Pledge Joinder Agreement applicable to
it) and to pledge, assign and transfer its Pledged Interests in the manner and
form hereof.

 

(e) The pledge, assignment and delivery of its Pledged Interests (along with
undated stock powers executed in blank, financing statements and other
agreements referred to in Section 2(c) hereof) to the Administrative Agent for
the benefit of the Secured Parties pursuant to this Pledge Agreement (or any
Pledge Joinder Agreement) creates or continues, as applicable, a valid and
perfected first priority security interest in such Pledged Interests in favor of
the Administrative Agent for the benefit of the Secured Parties, securing the
payment of the Secured Obligations, assuming, in the case of the Pledged
Interests which constitute certificated “securities” under the UCC, continuous
and uninterrupted possession by or on behalf of the Administrative Agent. The
Pledgor will at its own cost and expense defend the Secured Parties’ right,
title and security interest in and to the Collateral against the claims and
demands of all persons whomsoever.

 

(f) Except as otherwise expressly provided herein pursuant to a Disposition
permitted under the Credit Agreement, none of the Pledged Interests (nor any
interest therein or thereto) shall be sold, transferred or assigned without the
Administrative Agent’s prior written consent, which may not be unreasonably
withheld.

 

5



--------------------------------------------------------------------------------

(g) It shall at all times cause the Pledged Interests of such Pledgor that
constitute “securities” (or as to which the issuer elects to have treated as
“securities”) under the UCC to be represented by the certificates now and
hereafter delivered to the Administrative Agent in accordance with Sections 1, 2
and 21 hereof and that it shall cause each of the Pledged Subsidiaries as to
which it is the Pledgor not to issue any Subsidiary Securities, or securities
convertible into, or exchangeable or exercisable for, Subsidiary Securities, at
any time during the term of this Pledge Agreement unless the Pledged Interests
of such Pledge Subsidiary are issued solely to either (y) such Pledgor who shall
immediately comply with Sections 2 and 21 hereof with respect to such property
or (z) the Borrower or another Guarantor who shall immediately pledge such
additional Subsidiary Securities to the Administrative Agent for the benefit of
the Secured Parties pursuant to Section 21 or 23 hereof, as applicable, on
substantially identical terms as are contained herein and deliver or cause to be
delivered the appropriate documents described in Section 2(c) hereof to the
Administrative Agent and take such further actions as the Administrative Agent
may deem necessary in order to perfect a first priority security interest in
such Subsidiary Securities.

 

(h) The exact legal name and address, type of Person, jurisdiction of formation,
jurisdiction of formation identification number (if any), and location of the
chief executive office of such Pledgor are as specified on Schedule II attached
hereto. Except as permitted by the Credit Agreement, no Pledgor shall change its
name, jurisdiction of formation (whether by reincorporation, merger or
otherwise), or the location of its chief executive office, except upon giving
not less than fifteen (15)days’ prior written notice to the Administrative Agent
and taking or causing to be taken all such action at such Pledgor’s expense as
may be reasonably requested by the Administrative Agent to perfect or maintain
the perfection of the Lien of the Administrative Agent in the Collateral.

 

3. Preservation and Protection of Collateral.

 

(a) The Administrative Agent shall be under no duty or liability with respect to
the collection, protection or preservation of the Collateral, or otherwise,
beyond the use of reasonable care in the custody and preservation thereof while
in its possession.

 

(b) Except as permitted by the Credit Agreement, each Pledgor agrees to pay when
due all taxes, charges, Liens and assessments against the Collateral in which it
has an interest, unless being contested in good faith by appropriate proceedings
diligently conducted and against which adequate reserves have been established
in accordance with GAAP applied on a basis consistent with that used in
preparing the Audited Financial Statements and evidenced to the satisfaction of
the Administrative Agent and provided that all enforcement proceedings in the
nature of levy or foreclosure are effectively stayed. Except as permitted by the
Credit Agreement, upon the failure of any Pledgor to so pay or contest such
taxes, charges, Liens or assessments, or upon the failure of any Pledgor to pay
any amount pursuant to Section 1(c), the Administrative Agent at its option may
pay or contest any of them (the Administrative Agent having the sole right to
determine the legality or validity and the amount necessary to discharge such
taxes, charges, Liens or assessments) but shall not have any obligation to make
any such

 

6



--------------------------------------------------------------------------------

payment or contest. All sums so disbursed by the Administrative Agent, including
reasonable Attorney Costs, court costs, expenses and other charges related
thereto, shall be payable on demand by the applicable Pledgor to the
Administrative Agent and shall be additional Secured Obligations secured by the
Collateral, and any amounts not so paid on demand (in addition to other rights
and remedies resulting from such nonpayment) shall bear interest from the date
of demand until paid in full at the Default Rate.

 

(c) Each Pledgor hereby (i) irrevocably authorizes the Administrative Agent to
file (with, or to the extent permitted by applicable Law, without the signature
of the Pledgor appearing thereon) financing statements (including amendments
thereto and continuations and copies thereof) showing such Pledgor as “debtor”
at such time or times and in all filing offices as the Administrative Agent may
from time to time determine to be necessary or advisable to perfect or protect
the rights of the Administrative Agent and the Secured Parties hereunder, or
otherwise to give effect to the transactions herein contemplated, and (ii)
irrevocably ratifies and acknowledges all such actions taken by or on behalf of
the Administrative Agent prior to the Applicable Date.

 

4. Default. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent is given full power and authority, then or at
any time thereafter, to sell, assign, deliver or collect the whole or any part
of the Collateral, or any substitute therefor or any addition thereto, in one or
more sales, with or without any previous demands or demand of performance or, to
the extent permitted by Law, notice or advertisement, in such order as the
Administrative Agent may elect; and any such sale may be made either at public
or private sale at the Administrative Agent’s place of business or elsewhere,
either for cash or upon credit or for future delivery, at such price or prices
as the Administrative Agent may reasonably deem fair; and, to the extent not
prohibited by applicable Law, the Administrative Agent or any other Secured
Party may be the purchaser of any or all Collateral so sold and hold the same
thereafter in its own right free from any claim of any Pledgor or right of
redemption. Demands of performance, advertisements and presence of property and
sale and notice of sale are hereby waived to the extent permissible by Law. Any
sale hereunder may be conducted by an auctioneer or any officer or agent of the
Administrative Agent. Each Pledgor recognizes that the Administrative Agent may
be unable to effect a public sale of the Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state Law, and may be otherwise delayed or
adversely affected in effecting any sale by reason of present or future
restrictions thereon imposed by governmental authorities, and that as a
consequence of such prohibitions and restrictions the Administrative Agent may
be compelled (a) to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof, or (b) to seek regulatory approval of any
proposed sale or sales, or (c) to limit the amount of Collateral sold to any
Person or group. Each Pledgor agrees and acknowledges that private sales so made
may be at prices and upon terms less favorable to such Pledgor than if such
Collateral was sold either at public sales or at private sales not subject to
other regulatory restrictions, and that the Administrative Agent, to the extent
not prohibited by applicable Law, has no obligation to delay the sale of any of
the Collateral for the period of time necessary to permit the Pledged Subsidiary
to register or otherwise qualify the Collateral, even if such Pledged Subsidiary
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable

 

7



--------------------------------------------------------------------------------

state Law. Each Pledgor further agrees, to the extent permitted by applicable
Law, that the use of private sales made under the foregoing circumstances to
dispose of the Collateral shall be deemed to be dispositions in a commercially
reasonable manner. Each Pledgor hereby acknowledges that a ready market may not
exist for the Pledged Interests if they are not traded on a national securities
exchange or quoted on an automated quotation system and agrees and acknowledges
that in such event the Pledged Interests may be sold for an amount less than a
pro rata share of the fair market value of the Pledged Subsidiary’s assets minus
its liabilities. In addition to the foregoing, the Secured Parties may exercise
such other rights and remedies as may be available under the Loan Documents, at
law (including without limitation the UCC) or in equity.

 

5. Proceeds of Sale. The net cash proceeds resulting from the collection,
liquidation, sale, or other disposition of the Collateral shall be applied first
to the expenses (including all Attorney Costs) of retaking, holding, storing,
processing and preparing for sale, selling, collecting, liquidating and the
like, and then to the satisfaction of all Secured Obligations in accordance with
the terms of Section 8.03 of the Credit Agreement. Each Grantor shall be liable
to the Administrative Agent, for the benefit of the Secured Parties, and shall
pay to the Administrative Agent, for the benefit of the Secured Parties, on
demand any deficiency which may remain after such sale, disposition, collection
or liquidation of the Collateral.

 

6. Presentments, Demands and Notices. The Administrative Agent shall not be
under any duty or obligation whatsoever to make or give any presentments,
demands for performances, notices of nonperformance, protests, notice of protest
or notice of dishonor in connection with any obligations or evidences of
indebtedness held thereby as collateral, or in connection with any obligations
or evidences of indebtedness which constitute in whole or in part the Secured
Obligations secured hereunder.

 

7. Attorney-in-Fact. Each Pledgor hereby appoints the Administrative Agent as
the Pledgor’s attorney-in-fact for the purposes of carrying out the provisions
of this Pledge Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest;
provided, that the Administrative Agent shall have and may exercise rights under
this power of attorney only upon the occurrence and during the continuance of a
Default or an Event of Default. Without limiting the generality of the
foregoing, upon the occurrence and during the continuance of a Default or an
Event of Default, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to any Pledgor representing any dividend, interest payment,
principal payment or other distribution payable or distributable in respect to
the Collateral or any part thereof and to give full discharge for the same.

 

8. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by any Secured Party or is repaid by any
Secured Party in whole or in part in good faith settlement of a pending or
threatened avoidance claim, whether upon the insolvency, bankruptcy or
reorganization of any Pledgor or any other Loan Party or otherwise, all as
though such payment had not been made. The provisions of this Section 8 shall
survive repayment of all of the Secured

 

8



--------------------------------------------------------------------------------

Obligations and the termination or expiration of this Pledge Agreement in any
manner, including but not limited to termination upon occurrence of the Facility
Termination Date. For purposes of this Pledge Agreement, “Facility Termination
Date” means the date as of which all of the following shall have occurred: (a)
the Borrower shall have permanently terminated the credit facilities under the
Loan Documents by final payment in full of all Outstanding Amounts, together
with all accrued and unpaid interest and fees thereon, other than (i) the
undrawn portion of Letters of Credit and (ii) all letter of credit fees relating
thereto accruing after such date (which fees shall be payable solely for the
account of the L/C Issuer and shall be computed (based on interest rates and the
Applicable Rate then in effect) on such undrawn amounts to the respective expiry
dates of the Letters of Credit), in each case as have been fully Cash
Collateralized or as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made; (b) all Commitments shall have terminated or expired; (c) the obligations
and liabilities of the Borrower and each other Loan Party under all Related
Credit Arrangements shall have been fully, finally and irrevocably paid and
satisfied in full and the Related Credit Arrangements shall have expired or been
terminated, or other arrangements satisfactory to the counterparties shall have
been made with respect thereto; and (d) the Borrower and each other Loan Party
shall have fully, finally and irrevocably paid and satisfied in full all other
Obligations (except for obligations consisting of continuing indemnities and
other contingent Obligations of the Borrower or any Loan Party that may be owing
to the Administrative Agent and each of its Related Parties or any Lender
pursuant to the Loan Documents and expressly survive termination of the Credit
Agreement or any other Loan Document).

 

9. Waiver by the Pledgors. Each Pledgor waives to the extent permitted by
applicable Law (a) any right to require any Secured Party or any other obligee
of the Secured Obligations to (i) proceed against any Person or entity,
including without limitation any Loan Party, (ii) proceed against or exhaust any
Collateral or other collateral for the Secured Obligations, or (iii) pursue any
other remedy in its power, (b) any defense arising by reason of any disability
or other defense of any other Person, or by reason of the cessation from any
cause whatsoever of the liability of any other Person or entity, (c) any right
of subrogation, (d) any right to enforce any remedy which any Secured Party or
any other obligee of the Secured Obligations now has or may hereafter have
against any other Person and any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Administrative
Agent for the benefit of the Secured Parties. Each Pledgor authorizes each
Secured Party and each other obligee of the Secured Obligations without notice
(except notice required by applicable Law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (x) take
and hold security that may be granted to it, other than the Collateral herein
described, for the payment of such Secured Obligations or any part thereof, and
exchange, enforce, waive and release the Collateral herein described or any part
thereof or any such other security; and (y) after the occurrence and during the
continuance of an Event of Default, apply such Collateral or other security and
direct the order or manner of sale thereof as such Secured Party or obligee in
its discretion may determine.

 

The Administrative Agent may at any time deliver (without representation,
recourse or warranty) the Collateral or any part thereof to a Pledgor and the
receipt thereof by such Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Administrative Agent shall thereafter be
discharged from any liability or responsibility therefor.

 

9



--------------------------------------------------------------------------------

10. Dividends and Voting Rights.

 

(a) All dividends and other distributions with respect to any of the Pledged
Interests shall be subject to the pledge hereunder, provided, however, that cash
dividends paid to a Pledgor as record owner of the Pledged Interests, to the
extent permitted by the Credit Agreement to be declared and paid, may be
retained by such Pledgor so long as no Event of Default shall have occurred and
be continuing, free from any Liens hereunder.

 

(b) So long as no Event of Default shall have occurred and be continuing, the
registration of the Collateral in the name of a Pledgor as record and beneficial
owner shall not be changed and such Pledgor shall be entitled to exercise all
voting and other rights and powers pertaining to the Collateral for all purposes
not inconsistent with the terms of the Loan Documents.

 

(c) Upon the occurrence and during the continuance of any Event of Default, all
rights of the Pledgors to receive and retain cash dividends and other
distributions upon the Collateral pursuant to subsection (a) above shall cease
and shall thereupon be vested in the Administrative Agent for the benefit of the
Secured Parties, and each Pledgor shall promptly deliver, or shall cause to be
promptly delivered, all such cash dividends and other distributions with respect
to the Pledged Interests to the Administrative Agent (together, if the
Administrative Agent shall request, with the documents described in Sections
1(c) and 2(c) hereof or other negotiable documents or instruments so
distributed) to be held by it hereunder or, at the option of the Administrative
Agent, to be applied to the Secured Obligations. Pending delivery to the
Administrative Agent of such property, each Pledgor shall keep such property
segregated from its other property and shall be deemed to hold the same in trust
for the benefit of the Secured Parties.

 

(d) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Administrative Agent, all rights of each of the Pledgors to
exercise the voting or consensual rights and powers which it is authorized to
exercise pursuant to subsection (b) above shall cease and the Administrative
Agent may thereupon (but shall not be obligated to), at its written request,
cause such Collateral to be registered in the name of the Administrative Agent
or its nominee or agent for the benefit of the Secured Parties and/or exercise
such voting or consensual rights and powers as appertain to ownership of such
Collateral, and to that end each Pledgor hereby appoints the Administrative
Agent as its proxy, with full power of substitution, to vote and exercise all
other rights as a shareholder with respect to such Pledged Interests hereunder
upon the occurrence and during the continuance of any Event of Default, which
proxy is coupled with an interest and is irrevocable until the Facility
Termination Date, and each Pledgor hereby agrees to provide such further proxies
as the Administrative Agent may request; provided, however, that the
Administrative Agent in its discretion may from time to time refrain from
exercising, and shall not be obligated to exercise, any such voting or
consensual rights or such proxy.

 

11. Continued Powers. Until the Facility Termination Date shall have occurred,
the power of sale and other rights, powers and remedies granted to the
Administrative Agent for the benefit of the Secured Parties hereunder shall
continue to exist and may be exercised by the

 

10



--------------------------------------------------------------------------------

Administrative Agent at any time and from time to time irrespective of the fact
that any of the Secured Obligations or any part thereof may have become barred
by any statute of limitations or that any part of the liability of any Pledgor
may have ceased.

 

12. Other Rights. The rights, powers and remedies given to the Administrative
Agent for the benefit of the Secured Parties by this Pledge Agreement shall be
in addition to all rights, powers and remedies given to the Administrative Agent
or any Secured Party under any Related Credit Arrangement or by virtue of any
statute or rule of law. Any forbearance or failure or delay by the
Administrative Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Secured
Parties shall continue in full force and effect until such right, power or
remedy is specifically waived in accordance with the terms of the Credit
Agreement.

 

13. Anti-Marshaling Provisions. The right is hereby given by each Pledgor to the
Administrative Agent, for the benefit of the Secured Parties, to make releases
(whether in whole or in part) of all or any part of the Collateral agreeable to
the Administrative Agent without notice to, or the consent, approval or
agreement of other parties and interests, including junior lienors, which
releases shall not impair in any manner the validity of or priority of the Liens
and security interests in the remaining Collateral conferred hereunder, nor
release any Pledgor from personal liability for the Secured Obligations.
Notwithstanding the existence of any other security interest in the Collateral
held by the Administrative Agent, for the benefit of the Secured Parties, the
Administrative Agent shall have the right to determine the order in which any or
all of the Collateral shall be subjected to the remedies provided in this Pledge
Agreement. Each Pledgor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable Law or provided herein or in any other Loan Document or
in any Related Credit Arrangement.

 

14. Entire Agreement. This Pledge Agreement and each Pledge Joinder Agreement,
together with the Credit Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements and
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof and of the
Pledge Joinder Agreements control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof and thereof.
Neither this Pledge Agreement nor any Pledge Joinder Agreement nor any portion
or provision hereof or thereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Credit Agreement.

 

15. Further Assurances. Each Pledgor agrees at its own expense to do such
further acts and things, and to execute and deliver, and cause to be executed
and delivered as may be necessary or advisable to give effect thereto, such
additional conveyances, assignments, financing statements, control agreements,
documents, certificates, stock powers, agreements and instruments, as the
Administrative Agent may at any time reasonably request in connection with the
administration or enforcement of this Pledge Agreement or any Pledge Joinder
Agreement or related to the Collateral or any part thereof or in order better to
assure and confirm unto the

 

11



--------------------------------------------------------------------------------

Administrative Agent its rights, powers and remedies for the benefit of the
Secured Parties hereunder or thereunder. Each Pledgor hereby consents and agrees
that the Pledged Subsidiaries and all other Persons, shall be entitled to accept
the provisions hereof and of the Pledge Joinder Agreements as conclusive
evidence of the right of the Administrative Agent, on behalf of the Secured
Parties, to exercise its rights, privileges, and remedies hereunder and
thereunder with respect to the Collateral, notwithstanding any other notice or
direction to the contrary heretofore or hereafter given by any Pledgor or any
other Person to any of such Pledged Subsidiaries or other Persons.

 

16. Binding Agreement; Assignment. This Pledge Agreement and each Pledge Joinder
Agreement, and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto, and to their
respective successors and assigns, except that no Pledgor shall be permitted to
assign this Pledge Agreement, any Pledge Joinder Agreement or any interest
herein or therein or in the Collateral, or any part thereof or interest therein,
or otherwise pledge, encumber or grant any option with respect to the
Collateral, or any part thereof, or any cash or property held by the
Administrative Agent as Collateral under this Pledge Agreement (except as
permitted under the Credit Agreement). Without limiting the generality of the
foregoing sentence of this Section 16, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such assignment or
participation such other Person shall, to the fullest extent permitted by Law,
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, subject however, to the provisions of the Credit
Agreement, including Article IX thereof (concerning the Administrative Agent)
and Section 10.06 thereof (concerning assignments and participations). All
references herein to the Administrative Agent and to the Secured Parties shall
include any successor thereof or permitted assignee, and any other obligees from
time to time of the Secured Obligations.

 

17. Related Credit Arrangements. All obligations of each Pledgor under or in
respect of Related Credit Arrangements (which are not prohibited under the terms
of the Credit Agreement) to which any Lender or any Affiliate of any Lender is a
party, shall be deemed to be Secured Obligations secured hereby, and each Lender
or Affiliate of a Lender party to any such Related Credit Arrangement shall be
deemed to be a Secured Party hereunder with respect to such Secured Obligations;
provided, however, that such obligations shall cease to be Secured Obligations
at such time, prior to the Facility Termination Date, as such Person (or
Affiliate of such Person) shall cease to be a “Lender” under the Credit
Agreement.

 

No Person who obtains the benefit of any Lien by virtue of the provisions of
this Section shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and only to the extent
expressly provided in the Loan Documents. Each Secured Party not a party to the
Credit Agreement who obtains the benefit of this Pledge Agreement by virtue of
the provisions of this Section shall be deemed to have acknowledged and accepted
the appointment of the Administrative Agent pursuant to the terms of the Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Secured Party, the Administrative Agent and each of its Related
Parties shall

 

12



--------------------------------------------------------------------------------

be entitled to all the rights, benefits and immunities conferred under Article
IX of the Credit Agreement.

 

18. Severability. The provisions of this Pledge Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of any other provision hereof, but this Pledge
Agreement shall be construed as if such invalid or unenforceable provision had
never been contained herein.

 

19. Counterparts. This Pledge Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Agreement
to produce or account for more than one such counterpart executed by the Pledgor
against whom enforcement is sought. Without limiting the foregoing provisions of
this Section 19, the provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Pledge Agreement.

 

20. Termination. (a) Subject to the provisions of Section 8, this Pledge
Agreement and each Pledge Joinder Agreement, and all obligations of the Pledgors
hereunder (excluding those obligations and liabilities that expressly survive
such termination) shall terminate without delivery of any instrument or
performance of any act by any party on the Facility Termination Date. Upon such
termination of this Pledge Agreement, the Administrative Agent shall, at the
sole expense of the Pledgors, promptly deliver to the Pledgors the certificates
evidencing its shares of Pledged Interests (and any other property received as a
dividend or distribution or otherwise in respect of such Pledged Interests to
the extent then held by the Administrative Agent as additional Collateral
hereunder), together with any cash then constituting the Collateral not then
sold or otherwise disposed of in accordance with the provisions hereof, and take
such further actions at the request of the Pledgors as may be necessary to
effect the same.

 

(b) In the event that any Collateral is Disposed of or released pursuant to and
in accordance with the Credit Agreement, such Collateral shall be sold or
otherwise Disposed of free and clear of the Lien created by the Security
Instruments and the obligations of this Pledge Agreement, and the Administrative
Agent, at the request and expense of the Borrower, will duly assign, deliver and
transfer to such Pledgor (without recourse and without any representations or
warranties) such of the Collateral as is then being (or has been) released and
as may be in possession of the Administrative Agent, for the benefit of the
Secured Parties, and has not theretofore been released pursuant to this Pledge
Agreement. The Administrative Agent shall have no liability whatsoever to any
Secured Party as the result of any release of Collateral by it as permitted by
this Section 20.

 

(c) The Administrative Agent shall deliver to the Borrower such other documents
or releases and take any other actions at the sole cost and expense of the
Borrower as the Borrower may reasonably request to release the Liens granted
hereby.

 

21. Additional Interests. If any Pledgor shall at any time acquire or hold any
additional Pledged Interests, including any Pledged Interests issued by any
Subsidiary not listed on Schedule I hereto which are required to be subject to a
Lien pursuant to a Pledge Agreement by the terms hereof or of any provision of
the Credit Agreement (any such shares being referred

 

13



--------------------------------------------------------------------------------

to herein as the “Additional Interests”), such Pledgor shall deliver to the
Administrative Agent for the benefit of the Secured Parties (a) a Pledge
Agreement Supplement in the form of Exhibit A hereto with respect to such
Additional Interests duly completed and executed by such Pledgor and (b) any
other document required in connection with such Additional Interests as
described in Section 2(c). Each Pledgor shall comply with the requirements of
this Section 21 concurrently with the acquisition of any such Additional
Interests or, in the case of Additional Interests to which Section 6.14 of the
Credit Agreement applies, within the time period specified in such Section or
elsewhere in the Credit Agreement with respect to such Additional Interests;
provided, however, that the failure to comply with the provisions of this
Section 21 shall not impair the Lien on Additional Interests conferred
hereunder.

 

22. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to the Borrower, at the address of the Borrower indicated in Schedule
10.02 of the Credit Agreement, (b) with respect to each Subsidiary which is a
Pledgor hereunder, at the address then in effect for the giving of notices to
such Subsidiary under the Guaranty to which it is a party, and (c) with respect
to the Administrative Agent or a Lender, at the Administrative Agent’s address
indicated in Schedule 10.02 of the Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.

 

23. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Pledge Joinder Agreement substantially in the form
attached as Exhibit B hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Pledgor and
shall have thereupon pursuant to Section 1 hereof granted a security interest in
and collaterally assigned and pledged to the Administrative Agent for the
benefit of the Secured Parties all Pledged Interests which it has at its
Applicable Date or thereafter acquires any interest or the power to transfer,
and all references herein and in the other Loan Documents to the Pledgors or to
the parties to this Pledge Agreement shall be deemed to include such Person as a
Pledgor hereunder. Each Pledge Joinder Agreement shall be accompanied by the
Supplemental Schedules referred to therein, appropriately completed with
information relating to the Pledgor executing such Pledge Joinder Agreement and
its property. Each of the applicable Schedules attached hereto shall be deemed
amended and supplemented without further action by such information reflected on
the Supplemental Schedules.

 

24. Rules of Interpretation. The rules of interpretation contained in Article I
of the Credit Agreement shall be applicable to this Pledge Agreement and each
Pledge Joinder Agreement and are hereby incorporated by reference. All
representations and warranties contained herein shall survive the delivery of
documents and any extension of credit referred to herein or secured hereby.

 

25. Inconsistencies. If any provision of this Pledge Agreement is inconsistent
with any provision in the Credit Agreement, the provision of such Credit
Agreement shall govern.

 

14



--------------------------------------------------------------------------------

26. Governing Law; Waivers.

 

(a) GOVERNING LAW. THIS PLEDGE AGREEMENT AND ANY PLEDGE JOINDER AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

(b) SUBMISSION TO JURISDICTION. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS PLEDGE AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS PLEDGE
AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) WAIVER OF VENUE. EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS PLEDGE AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 22. NOTHING IN THIS PLEDGE
AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR ANY OTHER

 

15



--------------------------------------------------------------------------------

LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

27. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS PLEDGE AGREEMENT, ANY PLEDGE JOINDER AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT, ANY PLEDGE
JOINDER AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Signature pages follow.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Securities Pledge
Agreement on the day and year first written above.

 

PLEDGORS:

BEARINGPOINT, INC.

BEARINGPOINT AMERICAS, INC.

BEARINGPOINT GLOBAL, INC.

BEARINGPOINT GLOBAL OPERATIONS, INC.

BEARINGPOINT INTERNATIONAL I, INC.

BEARINGPOINT USA, INC.

METRIUS, INC.

OAD ACQUISITION CORP.

OAD GROUP, INC.

PEATMARWICK, INC.

SOFTLINE ACQUISITION CORP.

SOFTLINE CONSULTING & INTEGRATORS, INC.

By:

  /s/ Patrick H. Kinzler

Name:

  Patrick H. Kinzler

Title:

  Treasurer

BEARINGPOINT GLOBAL DELAWARE, LLC

BEARINGPOINT, LLC

By:   BEARINGPOINT, INC., as managing member     By:   /s/ Patrick H. Kinzler  
  Name:   Patrick H. Kinzler     Title:   Treasurer

BEARINGPOINT ENTERPRISE HOLDINGS, LLC

BEARINGPOINT ISRAEL, LLC

BEARINGPOINT RUSSIA, LLC

BEARINGPOINT SOUTH PACIFIC, LLC

BEARINGPOINT SOUTHEAST ASIA, LLC

BEARINGPOINT TECHNOLOGY PROCUREMENT SERVICES, LLC

I2 MID ATLANTIC LLC

I2 NORTHWEST LLC

PELOTON HOLDINGS, L.L.C.

By:

  BEARINGPOINT, LLC, as managing member     By:  

BEARINGPOINT, INC.,

as managing member

        By:   /s/ Patrick H. Kinzler         Name:   Patrick H. Kinzler        
Title:   Treasurer BEARINGPOINT BG, LLC

By:

 

BEARINGPOINT GLOBAL OPERATIONS, INC.,

as managing member

    By:   /s/ Patrick H. Kinzler     Name:   Patrick H. Kinzler     Title:  
Treasurer BEARINGPOINT PUERTO RICO, LLC

By:

 

BEARINGPOINT AMERICAS, INC.,

as managing member

    By:   /s/ Patrick H. Kinzler     Name:   Patrick H. Kinzler     Title:  
Treasurer

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.

By:

  /s/ B. Kenneth Burton, Jr.

Name:

  B. Kenneth Burton, Jr.

Title:

  Vice President

 

Signature Page

Securities Pledge Agreement



--------------------------------------------------------------------------------

 

EXHIBIT A

 

PLEDGE AGREEMENT SUPPLEMENT

 

THIS PLEDGE AGREEMENT SUPPLEMENT (as from time to time amended, revised,
modified, supplemented or amended and restated, this “Supplement”), dated as of
                         ,              is made by                             ,
a                      corporation (the “Pledgor”), and BANK OF AMERICA, N.A., a
national banking association, as Administrative Agent for each of the Lenders
(as described in the Pledge Agreement referred to below) now or hereafter party
to the Credit Agreement (as defined in the Pledge Agreement referred to below).
All capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Pledge Agreement (as defined below).

 

WHEREAS, the Pledgor is required under the terms of that certain Securities
Pledge Agreement dated as of                           ,              executed
by the Pledgor (among others), or to which the Pledgor has been joined as a
party pursuant to a Pledge Joinder Agreement, in favor of the Administrative
Agent for the benefit of the Secured Parties (as from time to time amended,
revised, modified, supplemented or amended and restated, the “Pledge
Agreement”), to cause certain Pledged Interests held by it and listed on Annex A
to this Supplement (the “Additional Interests”) to be specifically identified as
subject to the Pledge Agreement; and

 

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement (as defined in
the Pledge Agreement referred to above) by the Secured Parties was the
obligation of the Pledgor to pledge to the Administrative Agent for the benefit
of the Secured Parties the Additional Interests, whether then owned or
subsequently acquired or created; and

 

WHEREAS, the Pledgor has acquired rights in the Additional Interests and desires
to pledge, and evidence its prior pledge, to the Administrative Agent for the
benefit of the Secured Parties all of the Additional Interests in accordance
with the terms of the Credit Agreement and the Pledge Agreement;

 

NOW, THEREFORE, the Pledgor hereby agrees as follows with the Administrative
Agent, for the benefit of the Secured Parties:

 

The Pledgor hereby reaffirms and acknowledges the pledge and collateral
assignment to, and the grant of security interest in, the Additional Interests
contained in the Pledge Agreement and pledges and collaterally assigns to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties a first priority
lien and security interest in, the Additional Interests and all of the
following:

 

(a) all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of any or all of the Additional Interests or (y) by its or their
terms exchangeable or exercisable for or convertible into any Additional
Interest or other Pledged Interest; and

 

A-1



--------------------------------------------------------------------------------

(b) all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the foregoing; and

 

(c) all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

 

(d) all proceeds of any of the foregoing.

 

The Pledgor hereby acknowledges, agrees and confirms by its execution of this
Supplement that the Additional Interests constitute “Pledged Interests” under
and are subject to the Pledge Agreement, and the items of property referred to
in clauses (a) through (d) above (the “Additional Collateral”) shall
collectively constitute “Collateral” under and are subject to the Pledge
Agreement. Each of the representations and warranties with respect to Pledged
Interests and Collateral contained in the Pledge Agreement is hereby made by the
Pledgor with respect to the Additional Interests and the Additional Collateral,
respectively. The Pledgor further represents and warrants that Annex A attached
to this Supplement contains a true, correct and complete description of the
Additional Interests, and that all other documents required to be furnished to
the Administrative Agent pursuant to Section 2(c) of the Pledge Agreement in
connection with the Additional Collateral have been delivered or are being
delivered simultaneously herewith to the Administrative Agent. The Pledgor
further acknowledges that Schedule I to the Pledge Agreement shall be deemed, as
to it, to be supplemented as of the date hereof to include the Additional
Interests as described on Annex A to this Supplement.

 

The Pledgor irrevocably waives notice of acceptance of this Supplement and
acknowledges that the Secured Obligations are and shall be deemed to be
incurred, and credit extensions under the Loan Documents and the Related Credit
Arrangements made and maintained, in reliance on this Supplement.

 

IN WITNESS WHEREOF, the Pledgor has caused this Supplement to be duly executed
by it’s authorized officer as of the day and year first above written.

 

PLEDGOR:

 

By:

   

Name:

   

Title:

   

 

A-2



--------------------------------------------------------------------------------

 

ANNEX A

(to Pledge Agreement Supplement of              dated             )

 

Additional Interests

 

Name of Pledgor

--------------------------------------------------------------------------------

   Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary


--------------------------------------------------------------------------------

   Class or
Type of
Additional
Interest


--------------------------------------------------------------------------------

   Total Amount
of Class or
Type of
Additional
Interests
Authorized


--------------------------------------------------------------------------------

   Total Amount
of Class or
Type
Outstanding


--------------------------------------------------------------------------------

   Total Amount
Pledged


--------------------------------------------------------------------------------

   Certificate
Number (if
applicable)


--------------------------------------------------------------------------------

   Par Value (if
applicable)


--------------------------------------------------------------------------------

   Name of
Transfer Agent
(if any)


--------------------------------------------------------------------------------

 

A-3



--------------------------------------------------------------------------------

 

EXHIBIT B

 

PLEDGE JOINDER AGREEMENT

 

THIS PLEDGE JOINDER AGREEMENT (the “Pledge Joinder Agreement”), dated as of
                    , 20     is made by                                     , a
                                 (the “Joining Pledgor”), and delivered to BANK
OF AMERICA, N.A., in its capacity as Administrative Agent (the “Administrative
Agent”) under that certain Credit Agreement (as from time to time amended,
revised, modified, supplemented or amended and restated, the “Credit
Agreement”), dated as of December     , 2004, by and among BEARINGPOINT, INC.
(the “Borrower”), the Lenders party thereto and the Administrative Agent. All
capitalized terms not otherwise defined herein shall have the meanings given to
such terms in the Credit Agreement.

 

WHEREAS, the Joining Pledgor is a Subsidiary and required by the terms of the
Credit Agreement to become a “Guarantor” under the Credit Agreement and be
joined as a party to the Pledge Agreement as a Pledgor (as defined in the Pledge
Agreement dated as of December             , 2004 among the Pledgors party from
time to time thereto and the Administrative Agent (as from time to time amended,
revised, modified, supplemented or amended and restated, the “Pledge
Agreement”)); and

 

WHEREAS, the Joining Pledgor will materially benefit directly and indirectly
from the credit facilities made available and to be made available to the
Borrower by the Lenders under the Credit Agreement; and

 

NOW, THEREFORE, the Joining Pledgor hereby agrees as follows with the
Administrative Agent, for the benefit of the Secured Parties (as defined in the
Pledge Agreement):

 

1. Joinder. The Subsidiary hereby irrevocably, absolutely and unconditionally
becomes a party to the Pledge Agreement as a Pledgor and bound by all the terms,
conditions, obligations, liabilities and undertakings of each Pledgor or to
which each Pledgor is subject thereunder, including without limitation the grant
pursuant to Section 1 of the Pledge Agreement of a security interest to the
Administrative Agent for the benefit of the Secured Parties in, and collateral
assignment and pledge to the Administrative Agent of, the Pledged Interests and
other property constituting Collateral (as defined in Section 1 of the Pledge
Agreement) of such Pledgor or in which such Pledgor has or may have or acquire
an interest or the power to transfer rights therein, whether now owned or
existing or hereafter created, acquired or arising and wheresoever located, as
security for the payment and performance of the Secured Obligations (as defined
in the Pledge Agreement), all with the same force and effect as if the Joining
Pledgor were a signatory to the Pledge Agreement.

 

2. Affirmations. The Joining Pledgor hereby acknowledges and affirms as of the
date hereof with respect to itself, its properties and its affairs each of the
waivers, representations, warranties, acknowledgements and certifications
applicable to any Pledgor contained in the Pledge Agreement.

 

B-1



--------------------------------------------------------------------------------

3. Supplemental Schedules. Attached to this Pledge Joinder Agreement are duly
completed schedules (the “Supplemental Schedules”) supplementing as thereon
indicated the respective Schedules to the Pledge Agreement. The Joining Pledgor
represents and warrants that the information contained on each of the
Supplemental Schedules with respect to such Joining Pledgor and its properties
and affairs is true, complete and accurate as of its Applicable Date (as defined
in the Pledge Agreement).

 

4. Severability. The provisions of this Pledge Joinder Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Pledge Joinder Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

5. Counterparts. This Pledge Joinder Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Pledge Joinder
Agreement to produce or account for more than one such counterpart executed by
the Joining Pledgor. Without limiting the foregoing provisions of this Section
5, the provisions of Section 10.10 of the Credit Agreement shall be applicable
to this Pledge Joinder Agreement.

 

6. Delivery. The Joining Pledgor hereby irrevocably waives notice of acceptance
of this Pledge Joinder Agreement and acknowledges that the Secured Obligations
are and shall be deemed to be incurred, and credit extensions under the Loan
Documents and the Related Credit Arrangements made and maintained, in reliance
on this Pledge Joinder Agreement and the Pledgor’s joinder as a party to the
Pledge Agreement as herein provided.

 

7. Governing Law; Venue; Waiver of Jury Trial. The provisions of Sections 26 and
27 of the Pledge Agreement are hereby incorporated by reference as if fully set
forth herein.

 

[Signature page follows.]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Pledgor has duly executed and delivered this
Pledge Joinder Agreement as of the day and year first written above.

 

JOINING PLEDGOR:

 

By:

   

Name:

   

Title:

   

 

B-3



--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE I

 

Name of
Pledgor

--------------------------------------------------------------------------------

  

Name,
Jurisdiction of
Formation
and Type of
Entity of
Pledged
Subsidiary

--------------------------------------------------------------------------------

  

Class or Type
of Pledged
Interest

--------------------------------------------------------------------------------

  

Total Amount
of Class or
Type of
Pledged
Interests
Authorized

--------------------------------------------------------------------------------

  

Total Amount
of Class or
Type
Outstanding

--------------------------------------------------------------------------------

  

Total Amount
Pledged

--------------------------------------------------------------------------------

  

Certificate
Number (if
applicable)

--------------------------------------------------------------------------------

  

Par Value (if
applicable)

--------------------------------------------------------------------------------

  

Name of
Transfer
Agent (if any)

--------------------------------------------------------------------------------

 

Delivered Pursuant to Pledge Joinder Agreement of:
                                                                             

 

Applicable Date:                     , 20    

 

B-4



--------------------------------------------------------------------------------

 

SUPPLEMENTAL

SCHEDULE II

 

Name and Address of Pledgor

--------------------------------------------------------------------------------

  

Type of Person

--------------------------------------------------------------------------------

  

Jurisdiction of Formation

of Pledgor

--------------------------------------------------------------------------------

  

Jurisdiction of Formation

Identification Number

--------------------------------------------------------------------------------

  

Address of Chief

Executive Office

--------------------------------------------------------------------------------

 

Delivered Pursuant to Pledge Joinder Agreement of:
                                                                             

 

Applicable Date:                     , 20    

 

B-5